            Case: 1:19-cv-00649 Doc #: 1 Filed: 03/25/19 1 of 9. PageID #: 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 MONECKA JONES                                 )    CASE NO.
 1717 East 9th Street                          )
 Cleveland, OH 44114                           )    JUDGE
                                               )
 on behalf of herself and all others similarly )
 situated,                                     )
                                               )    PLAINTIFF’S COMPLAINT
           Plaintiff,                          )
                                               )    (Jury Demand Endorsed Herein)
           vs.                                 )
                                               )
 HORIZON HOUSE, LTD.                           )
 c/o Statutory Agent K&D Management,           )
 LLC                                           )
 4420 Sherwin Road                             )
 Willoughby, OH 44094                          )
                                               )
        and                                    )
                                               )
 K&D ENTERPRISES INC.                          )
 c/o Statutory Agent K&D Management,           )
 LLC                                           )
 4420 Sherwin Road                             )
 Willoughby, OH 44094                          )
                                               )
           Defendants.                         )

       Now comes Plaintiff Monecka Jones, by and through counsel, and for her Complaint

against Defendants Horizon House, Ltd. and K&D Enterprises, Inc. (“Horizon House”), states and

alleges the following:

                                        INTRODUCTION

       1.      This is a “collective action” instituted by Plaintiff as a result of Defendants’

practices and policies of failing to include bonuses earned by Plaintiff and other similarly situated

employees in their regular rate of pay for purposes of calculating their overtime compensation in

violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as a “class
            Case: 1:19-cv-00649 Doc #: 1 Filed: 03/25/19 2 of 9. PageID #: 2



action” pursuant to Fed. R. Civ. P. 23 to remedy violations of the Ohio Minimum Fair Wage

Standards Act (“OMFWSA”), R.C. § 4111.03.

                                JURISDICTION AND VENUE

       2.      The Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

       3.      The Court has supplemental jurisdiction over Plaintiff’s OMFWSA claims pursuant

to 28 U.S.C. § 1367 because the claims are so related to the FLSA claims as to form part of the

same case or controversy.

       4.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendants maintain their

principle place of business in Willoughby, Ohio, conduct business throughout this District and

Division, and a substantial part of the events and omissions giving rise to the claims occurred in

this District and Division.

                                            PARTIES

       5.      At all times relevant herein, Plaintiff was a resident of Cuyahoga County, Ohio.

       6.      At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e) and R.C. § 4111.03(D)(3).

       7.      At all times relevant herein, Defendant Horizon House was a limited liability

company, organized and existing under the laws of the State of Ohio.

       8.      At all times relevant herein, Defendant K&D Enterprises, Inc. was a for profit

corporation, organized and existing under the laws of the State of Ohio, and the incorporator of

Defendant Horizon House.

       9.      At all times relevant herein, Defendants conducted business in Lake County, Ohio.




                                                2
              Case: 1:19-cv-00649 Doc #: 1 Filed: 03/25/19 3 of 9. PageID #: 3



        10.      At all times relevant herein, Defendants were employers within the meaning of 29

U.S.C. § 203(d) and R.C. § 4111.03(D)(2).

        11.      At all times relevant herein, Defendants were enterprises within the meaning of 29

U.S.C. § 203(r).

        12.      At all times relevant herein, Defendants were enterprises engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

        13.      At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. § 206-207.

        14.      At all times relevant herein, Defendants were a joint employer and/or single

enterprise within the meaning of 29 U.S.C. §§ 203(r) and 207(b), as they have an interrelation of

operations, common business purpose and activities, common management, common control of

labor relations, and common ownership and financial control.

        15.      Written consents to join this action as to Count One, as and when executed by other

individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).

                                   FACTUAL ALLEGATIONS

        16.      Defendants are residential and commercial leasing companies.

        17.      Defendants employed Plaintiff as a Leasing Agent between May 2018 and March

2019.

        18.      Other similarly-situated employees were employed by Defendants as Leasing

Agents at Defendants’ numerous corporate housing, senior/affordable, and commercial/retail

properties.

        19.      Defendants paid Plaintiff and other similarly-situated employees an hourly wage.

        20.      Plaintiff and other similarly-situated employees regularly worked over 40 hours per



                                                  3
             Case: 1:19-cv-00649 Doc #: 1 Filed: 03/25/19 4 of 9. PageID #: 4



week and were paid overtime compensation.

       21.      Defendants also paid Plaintiff and other similarly-situated employees bonuses.

       22.      Defendants classified Plaintiff and other similarly-situated employees as non-

exempt employees.

                  (Failure To Include Bonus Payments In The Regular Rate)

       23.      Defendants failed to include the bonuses paid to Plaintiff and other similarly-

situated employees in their regular rate of pay for purposes of calculating their overtime

compensation.

       24.      As a result of Defendants’ failure to include bonuses in the calculation of

overtime compensation, Plaintiff and other similarly-situated employees were denied significant

amounts of overtime compensation.

                            (Defendants Willfully Violated the FLSA)

       25.      Defendants knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

                          COLLECTIVE ACTION ALLEGATIONS

       26.      Plaintiff brings Count One of this action on her own behalf pursuant to 29 U.S.C.

§ 216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendants’ unlawful conduct.

       27.      The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff is herself a

member, is composed of and defined as follows:

                All former and current Leasing Agents of Horizon House Ltd.
                and/or K&D Enterprises, Inc. between March 25, 2016 and the
                present.



                                                 4
             Case: 1:19-cv-00649 Doc #: 1 Filed: 03/25/19 5 of 9. PageID #: 5



       28.      Plaintiff is unable to state at this time the exact size of the potential class, but upon

information and belief, avers that it consists of at least 100 individuals.

       29.      This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C. §

216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their claims for unpaid wages and damages.                Plaintiff is

representative of those other employees and is acting on behalf of their interests as well as her own

in bringing this action.

       30.      These similarly-situated employees are known to Defendants and are readily

identifiable through Defendants’ payroll records. These individuals may readily be notified of this

action, and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                                CLASS ACTION ALLEGATIONS

       31.      Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and

(b)(3) on behalf of herself and all other members of the class (“the Ohio Class”) defined as:

                All former and current Leasing Agents of Horizon House Ltd.
                and/or K&D Enterprises, Inc. between March 22, 2016 and the
                present.

       32.      The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state at this time the exact size of the potential Ohio Class, but upon

information and belief, avers that it consists of at least 100 individuals.

       33.      There are questions of law or fact common to the Ohio Class, including but not

limited to the following:



                                                   5
              Case: 1:19-cv-00649 Doc #: 1 Filed: 03/25/19 6 of 9. PageID #: 6



              (a) whether Defendants failed to pay overtime compensation to its
                  employees for hours worked in excess of 40 each workweek; and

              (b) what amount of monetary relief will compensate Plaintiff and other
                  members of the class for Defendants’ violation of R.C. § 4111.03
                  and § 4111.10.

        34.      The claims of the named Plaintiff Monecka Jones are typical of the claims of other

members of the Ohio Class. Named Plaintiff’s claims arise out of the same uniform course of

conduct by Defendants, and are based on the same legal theories, as the claims of the other Ohio

Class members.

        35.      Named Plaintiff Monecka Jones will fairly and adequately protect the interests of

the Ohio Class. Her interests are not antagonistic to, but rather are in unison with, the interests of

the other Ohio Class members. The named Plaintiff’s counsel has broad experience in handling

class action wage-and-hour litigation, and is fully qualified to prosecute the claims of the Ohio

Class in this case.

        36.      The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendants’ liability to the Ohio Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

        37.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.       Requiring Ohio Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’

fees, and demands on court resources. Many Ohio Class members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.

                                                  6
                Case: 1:19-cv-00649 Doc #: 1 Filed: 03/25/19 7 of 9. PageID #: 7



                                           COUNT ONE
                                (Fair Labor Standards Act Violations)

          38.      Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          39.      Defendants’ practice and policy of failing to include bonuses earned by Plaintiff

and other similarly-situated employees in the calculation of their overtime compensation violated

the FLSA, 29 C.F.R. §§ 778.208-209.

          40.      Defendants’ failure to keep records of all of the hours worked each workday and

the total hours worked each workweek by Plaintiff and other similarly-situated employees violated

the FLSA, 29 U.S.C. §§ 201-219, 29 C.F.R. 516.2(a)(7).

          41.      By engaging in the above-mentioned conduct, Defendants willfully, knowingly,

and/or recklessly violated the provisions of the FLSA.

          42.      As a result of Defendants’ practices and policies, Plaintiff and other similarly-

situated employees have been damages in that they have not received wages due to them pursuant

to the FLSA.

                                            COUNT TWO
                              (Violations of Ohio Revised Code 4111.03)

          43.      Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          44.      Defendants’ practice and policy of failing to include bonuses earned by Plaintiff

and other similarly-situated employees in the calculation of their overtime compensation violated

the OMFWSA, R.C. 4111.03.

          45.      By engaging in the above-mentioned conduct, Defendants willfully, knowingly

and/or recklessly violated the provisions of the OMFWSA.



                                                    7
              Case: 1:19-cv-00649 Doc #: 1 Filed: 03/25/19 8 of 9. PageID #: 8



        46.       As a result of Defendants’ practices and policies, Plaintiff and other similarly-

situated employees have been damaged in that they have not received wages due to them pursuant

to the OMFWSA.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court hold Defendants joint and severally liable, and:

        A.        Issue an order permitting this litigation to proceed as a collective action, and

certifying the class pursuant to Fed. R. Civ. R. 23(a) and (b)(3);

        B.        Order prompt notice, pursuant to 29 U.S.C. 216(b), to all class members that this

litigation is pending and that they have the right to “opt in” to this litigation;

        C.        Award Plaintiff and the class she represents actual damages for unpaid wages;

        D.        Award Plaintiff and the class she represents liquidated damages equal in amount to

the unpaid wages found due to Plaintiff and the class;

        E.        Award Plaintiff and the class she represents pre- and post-judgment interest at the

statutory rate;

        F.        Award Plaintiff and the class she represents attorneys’ fees, costs, and

disbursements; and

        G.        Award Plaintiff and the class she represents further and additional relief as this

Court deems just and proper.




                                                    8
   Case: 1:19-cv-00649 Doc #: 1 Filed: 03/25/19 9 of 9. PageID #: 9



                                       Respectfully submitted,

                                        /s/ Lori M. Griffin
                                       Lori M. Griffin (0085241)
                                       Chastity L. Christy (0076977)
                                       Anthony J. Lazzaro (0077962)
                                       The Lazzaro Law Firm, LLC
                                       920 Rockefeller Building
                                       614 W. Superior Avenue
                                       Cleveland, Ohio 44113
                                       Phone: 216-696-5000
                                       Facsimile: 216-696-7005
                                       lori@lazzarolawfirm.com
                                       chastity@lazzarolawfirm.com
                                       anthony@lazzarolawfirm.com
                                       Attorneys for Plaintiff


                                 JURY DEMAND

Plaintiff demands a trial by jury on all eligible claims and issues.

                                        /s/ Lori M. Griffin
                                       One of the Attorneys for Plaintiff




                                          9
